Case 4:19-cv-04496 Document 1-2 Filed on 11/15/19 in TXSD Page 1 of 46




                      EXHIBIT
                         B
                                                     Case 4:19-cv-04496 Document 1-2 Filed on 11/15/19 in TXSD Page 2 of 46

                                                                      2019-74581 / Court: 125
CertifiedDocumentNumber:87548696-Page1of19
CertifiedDocumentNumber:87548696-Page2of19   Case 4:19-cv-04496 Document 1-2 Filed on 11/15/19 in TXSD Page 3 of 46
CertifiedDocumentNumber:87548696-Page3of19   Case 4:19-cv-04496 Document 1-2 Filed on 11/15/19 in TXSD Page 4 of 46
CertifiedDocumentNumber:87548696-Page4of19   Case 4:19-cv-04496 Document 1-2 Filed on 11/15/19 in TXSD Page 5 of 46
CertifiedDocumentNumber:87548696-Page5of19   Case 4:19-cv-04496 Document 1-2 Filed on 11/15/19 in TXSD Page 6 of 46
CertifiedDocumentNumber:87548696-Page6of19   Case 4:19-cv-04496 Document 1-2 Filed on 11/15/19 in TXSD Page 7 of 46
CertifiedDocumentNumber:87548696-Page7of19   Case 4:19-cv-04496 Document 1-2 Filed on 11/15/19 in TXSD Page 8 of 46
CertifiedDocumentNumber:87548696-Page8of19   Case 4:19-cv-04496 Document 1-2 Filed on 11/15/19 in TXSD Page 9 of 46
CertifiedDocumentNumber:87548696-Page9of19   Case 4:19-cv-04496 Document 1-2 Filed on 11/15/19 in TXSD Page 10 of 46
CertifiedDocumentNumber:87548696-Page10of19   Case 4:19-cv-04496 Document 1-2 Filed on 11/15/19 in TXSD Page 11 of 46
CertifiedDocumentNumber:87548696-Page11of19   Case 4:19-cv-04496 Document 1-2 Filed on 11/15/19 in TXSD Page 12 of 46
CertifiedDocumentNumber:87548696-Page12of19   Case 4:19-cv-04496 Document 1-2 Filed on 11/15/19 in TXSD Page 13 of 46
CertifiedDocumentNumber:87548696-Page13of19   Case 4:19-cv-04496 Document 1-2 Filed on 11/15/19 in TXSD Page 14 of 46
CertifiedDocumentNumber:87548696-Page14of19   Case 4:19-cv-04496 Document 1-2 Filed on 11/15/19 in TXSD Page 15 of 46
CertifiedDocumentNumber:87548696-Page15of19   Case 4:19-cv-04496 Document 1-2 Filed on 11/15/19 in TXSD Page 16 of 46
CertifiedDocumentNumber:87548696-Page16of19   Case 4:19-cv-04496 Document 1-2 Filed on 11/15/19 in TXSD Page 17 of 46
CertifiedDocumentNumber:87548696-Page17of19   Case 4:19-cv-04496 Document 1-2 Filed on 11/15/19 in TXSD Page 18 of 46
CertifiedDocumentNumber:87548696-Page18of19   Case 4:19-cv-04496 Document 1-2 Filed on 11/15/19 in TXSD Page 19 of 46
CertifiedDocumentNumber:87548696-Page19of19   Case 4:19-cv-04496 Document 1-2 Filed on 11/15/19 in TXSD Page 20 of 46
              Case 4:19-cv-04496 Document 1-2 Filed on 11/15/19 in TXSD Page 21 of 46




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this November 13, 2019


     Certified Document Number:        87548696 Total Pages: 19




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                    Case 4:19-cv-04496 Document 1-2 Filed on 11/15/19 in TXSD Page 22 of 46

                                                                     2019-74581 / Court: 125
CertifiedDocumentNumber:87548697-Page1of2
CertifiedDocumentNumber:87548697-Page2of2   Case 4:19-cv-04496 Document 1-2 Filed on 11/15/19 in TXSD Page 23 of 46
              Case 4:19-cv-04496 Document 1-2 Filed on 11/15/19 in TXSD Page 24 of 46




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this November 13, 2019


     Certified Document Number:        87548697 Total Pages: 2




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
CertifiedDocumentNumber:87596722-Page1of1   Case 4:19-cv-04496 Document 1-2 Filed on 11/15/19 in TXSD Page 25 of 46
              Case 4:19-cv-04496 Document 1-2 Filed on 11/15/19 in TXSD Page 26 of 46




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this November 13, 2019


     Certified Document Number:        87596722 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                    Case 4:19-cv-04496 Document 1-2 Filed on 11/15/19 in TXSD Page 27 of 46                                                            10/21/2019 12:04 PM
                                                                                                                                                               Marilyn Burgess - District Clerk Harris County
                                                                                                                                        COpy OF PlEADING   PROWlED BY PLm.          Envelope No. 37814909
                                                                                                                                                                                   By: JIMMY RODRIGUEZ
                                                                                                 CAUSE NO.          201974581
                                                                                                                                                                                Filed: 10/21/2019 12:04 PM

                                                                                                 RECEIPT NO,                                      0,00             ATl:'
                                                                                                             **********                                  TR t 73684501
                                                    PLAINTIFF: DOSSETT, ROBERT                                                                 In The   125th
                                                             vs.                                                                               Ju~icial District Court
                                                    DEFENDANT: CHAPPELL, BRENT                                                                 of Harris County, Texas
                                                                                                                                               125TH DISTRICT COURT
                                                                                                                                               Houston, TX
                                                                                                        CITATION
                                                    THE STATE OF TEXAS
                                                    County of Harris



                                                    TO: OCCIDENTAL FIRE AND CASUALTY INSURANCE COMPANY MAY BE SERVED THROUGH
                                                        ITS REGISTERED AGENT FOR SERVICE CT CORPORATION SYSTEM
                                                        1999 BRYAN STREET SUITE .900   DALLAS TX 75201 - 3136
                                                        Attached is a copy of ORIGINAL PETITION JURY DEMAND AND REQUEST FOR DISCLQSURE

                                                    This instrument was filed on the 10th day Qf October. 2019, in the above cited cause number
                                                    and court. The instrument attached describes the claim against you.

                                                         YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
                                                    written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
                                                    next following the expiration of 20 days after you were served this citation and petition,
                                                    a default judgment may be taken against you.
                                                    TO OFFICER SERVING:
                                                          This citation was issued on 11th day of October,                      2019, under my hand and
                                                    seal of said Court.

                                                                                             /.~~                        tp'\~~~
                                                    Issued at regue§t of:
                                                    WILSON, CHAD TROY
                                                                                            I'cr~'ti/---~~~\
                                                                                             :: (        \ ~i            MARILYN BURGESS, District Clerk
                                                                                                                         Harris County I Texas
                                                    455 EAST MEDICAL CENTER BLVD             o\ J            I ~J        201 Caroline, Houston, Texas 77002
                                                    SUITE 555             .                    ~~          ,~~~           (P.O. Box 4651, Houston, Texas 77210)
                                                    WEBSTER, TX 77598                          rO,..... ·--;,_~'l
                                                    Tel: (832) 415-1432                         ~Generated                       By: BURTON,     DANCHELLE       IT6//11353467
                                                    Bar No.: 24079587

                                                                                             OFFICER/AUTHORIZED               PERSON RETURN
                                                    Came to hand at      ,~   o'clock      f_.M.,   on the          II        day of      ~

                                                    Executed at (address)     l.,q4\   ~            ,f:.t:   ~OO         ~              h                                    in

                                                            ~                   County at lOtS"      o·clockL.M.,                  on the     _J1_   day of     ~,

                                                    ~,           by delivering to ~~~~iliadefendant,                                                            in person,    a

                                                    true copy of this Citation together with the accompanying                                 copy(ies)     of the Petition
Certified Document Number: 87707401 - Page 1 of 1




                                                    attached thereto and I endorsed on said copy of the Citation the date of delivery.
                                                    To certify which I affix my hand officially this       day of .
                                                                                                                                            -------------------
                                                     FEE:       t]5
                                                                                                                                   of    _________________ County, Texas


                                                                                                                         By




                                                     SWORN TO AND
              Case 4:19-cv-04496 Document 1-2 Filed on 11/15/19 in TXSD Page 28 of 46




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this November 13, 2019


     Certified Document Number:        87707401 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
              Case 4:19-cv-04496 Document 1-2 Filed on 11/15/19 in TXSD Page 29 of 4610/21/2019 12:47 PM
                                                                                  Marilyn Burgess - District Clerk Harris County
                                                                                                       Envelope No. 37817158
                                                                                                      By: JIMMY RODRIGUEZ
                                                                                                   Filed: 10/21/2019 12:47 PM

                                              CAUSE NO. 2019-74581

       ROBERT AND FRANCES DOSSETT,                 §                 IN THE JUDICIAL COURT OF
                                                   §
            Plaintiffs,                            §
                                                   §
       V.                                          §
                                                   §                    HARRIS COUNTY, TEXAS
       OCCIDENTAL FIRE AND CASUALTY                §
       INSURANCE COMPANY AND BRENT                 §
       CHAPPELL,                                   §
                                                   §
            Defendants.                            §                       125th DISTRICT COURT


                          PLAINTIFFS’ MOTION FOR NON-SUIT WITH PREJUDICE


        TO THE HONORABLE JUDGE OF SAID COURT:
                COMES NOW, Plaintiffs, Robert and Frances Dossett, ("Plaintiffs”), and file their Motion
        for Non-Suit with Prejudice and respectfully requests that the Court dismiss with prejudice all of
        Plaintiffs’ claims against Defendant, Brent Chappell.
               WHEREFORE, PREMISES CONSIDERED Plaintiffs request that the Court grant this
        Motion for Non-Suit with Prejudice.
                                                        Respectfully submitted,

                                                        CHAD T. WILSON LAW FIRM PLLC

                                                        By: /s/ Chad T. Wilson

                                                        Chad T. Wilson
                                                        Bar No. 24079587
                                                        Amanda J. Fulton
f




                                                        Bar No. 24072283
                                                        455 East Medical Center Blvd., Suite 555
Pa




                                                        Houston, Texas 77598
                                                        Telephone: (832) 415-1432
                                                        Facsimile: (281) 940-2137
                                                        eService to:
                                                        eservice@cwilsonlaw.com
                                                        cwilson@cwilsonlaw.com
                                                        afulton@cwilsonlaw.com
nt




                                                        ATTORNEYS FOR PLAINTIFFS
tifi
              Case 4:19-cv-04496 Document 1-2 Filed on 11/15/19 in TXSD Page 30 of 46




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this November 13, 2019


     Certified Document Number:        87707650 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                                                                                               10/21/201912:47:46PM
                                                           Case 4:19-cv-04496 Document 1-2 Filed on 11/15/19 in TXSD MarilynBurgess-DistrictClerk
                                                                                                                      Page 31 of 46
                                                                                                                               HarrisCounty
                                                                                                                               EnvelopeNo:37817158
                                                                                                                               By:RODRIGUEZ,JIMMYE
                                                                                                                               Filed:10/21/201912:47:46PM
                                                                                          CAUSE NO. 2019-74581

                                                    ROBERT AND FRANCES DOSSETT,                   §               IN THE JUDICIAL COURT OF
                                                                                                  §
                                                         Plaintiffs,                              §
                                                                                                  §
                                                    V.                                            §
                                                                                                  §                  HARRIS COUNTY, TEXAS
                                                    OCCIDENTAL FIRE AND CASUALTY                  §
                                                    INSURANCE COMPANY AND BRENT                   §
                                                    CHAPPELL,                                     §
                                                                                                  §
                                                         Defendants.                              §                     125th DISTRICT COURT


                                                                       PLAINTIFFS’ ORDER OF NON-SUIT WITH PREJUDICE


                                                             On the day of _____, 2019, came before the Court the Plaintiff’s Motion for Non-Suit with
                                                     Prejudice. The Court having found that everything is in order, hereby:


                                                             ORDERS, ADJUDGES, AND DECREE that all claims by Plaintiffs, Robert and Frances
                                                     Dossett, against Brent Chappell, are hereby NON-SUITED WITH PREJUDICE. All taxable court
                                                     costs shall be assessed against the party incurring same.


                                                             Signed on this ___day of ___, 2019




                                                                                                             _________________________________
                                                                                                             PRESIDING JUDGE
Certified Document Number: 87707651 - Page 1 of 1
              Case 4:19-cv-04496 Document 1-2 Filed on 11/15/19 in TXSD Page 32 of 46




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this November 13, 2019


     Certified Document Number:        87707651 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                     Case 4:19-cv-04496 Document 1-2 Filed on 11/15/19 in TXSD Page 33 of 46                                                                                 10/21/2019 6:32 PM
                                                                                                                                                                                   Marilyn Burgess - District Clerk Harris County
                                                                                                                                                                                                        Envelope No. 37837562
                                                                                                                                                                                                       By: JIMMY RODRIGUEZ
                                                                                                              CAUSE NO.                 201974581
                                                                                                                                                                                                     Filed: 10/21/2019 6:32 PM

                                                                                                               RECEIPT NO.                                           0.00              CIV
                                                                                                                               ********'{t.J<                                 TR # 73684678
                                                    pLAINTIFF: DOSSETT, ROBERT                                                                                  In The   125th
                                                             vs.                                                                                                Judicial District Court
                                                    DEFENDANT: CHAPPELL, BRENT                                                                                  of Harris County, Texas
                                                                                                                                                                125TH DISTRICT COURT
                                                                                                                                                                Houston, TX
                                                                                                                          CITATION
                                                    THE STATE OF TEXAS
                                                    County of Harris



                                                    TO: CHAPPELL, BRENT
                                                        TEXAS DEPARTMENT OF INSURANCE
                                                        91 W HORIZION RIDGE PL    SPRING TX 77381 - 4786
                                                        Attached is a copy of ORIGINAL PETITION JURY DEMAND AND REQUEST FOR DISCLOSURE

                                                    This instrument was filed on the 10th day of October, 2019, in the above cited cause number
                                                    and court. The instrument attached describes the claim against you.

                                                         YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
                                                    written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
                                                    next following the expiration of 20 days after you were served this citation and petition,
                                                    a default judgment may be taken against you.
                                                    TO OFFICER SERVING:
                                                          This citation was issued on 11th day of October,                                      2019, under my hand and
                                                    seal of said Court.


                                                    Issued at request of:
                                                    WILSON, CHAD TROY
                                                    455 EAST MEDICAL CENTER BLVD
                                                                                                       ~·R~· ~
                                                                                                       ~~
                                                                                                      -' S'.,_,....--'"
                                                                                                      0,
                                                                                                    ~I.:: {
                                                                                                    \~;,
                                                                                                                           IS'•..•'\.
                                                                                                                            .0\
                                                                                                                             , ~i
                                                                                                                            I ~i
                                                                                                                                         '-fi'\4~~
                                                                                                                                         MARILYN BURGESS, District Clerk
                                                                                                                                         Harris C01;1nty, Texas
                                                                                                                                         201 Carohne, Houston, Texas 77002
                                                    SUITE 555                                          O:-\~              ~",>'yf         (P.O. Box 4651, Houston, Texas 77210)
                                                    WEBSTER, TX 77598
                                                    Tel: (832) 415-1432
                                                    Bar No,: 24079587                                    --      ~~enerated


                                                                                                     OFFICER/AUTHORIZED
                                                                                                                                                By: BURTON,


                                                                                                                                              PERSON RETURN
                                                                                                                                                                    DANCHELLE       IT61/11353467




                                                    Came to hand at ~             o'clock      L.M.,              on the .L.1(___ day of _~4"",-,c;;.",(,-,d:::;.'h""-'~CLr             r   ~.



                                                    Executed at (address)         91    £4/    ftc4"I"2,f:t}      al4c /)/,               5&X-<y,   T,k   ?22R:1                                     in

                                                          Wc_,PM.etz.;                County at       t:.'io        o'clock ...J2_.M., on the ..L.:{__ day of                      ClcJ<:;.6lO'r

                                                    ~,             by delivering to     /!'t'Btr;     CftulPet!                                                   defendant,       in person, a

                                                    true copy of this Citation together with the accompanying                                          __l__   copy(ies)        of the Petition

                                                    attached thereto and I endorsed on said copy of the Citation the date of delivery.
Certified Document Number: 87720434 - Page 1 of 1




                                                    To certify which I affix my hand officially this l.!f__ day of  v=C7<d;t9/                                                              r    lJ-c'ltf •

                                                    FEE:      $         _

                                                                                                                                                  of


                                                                                                                                         By                    ~~~~--             __ ------           __
                                                                                                                                                                 Deputy

                                                    On this day, }JllLIlrM P414'                            r known to me to be the person whose
                                                    signature appears on the foregOing return, personally appeared. After being by me duly sworn,
                                                    he/she stated that this citation was executed by him/her in the exact manner recited on the
                                                    return.




                                                     N. lilT .CIrR. P                                              *73684678*
              Case 4:19-cv-04496 Document 1-2 Filed on 11/15/19 in TXSD Page 34 of 46




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this November 13, 2019


     Certified Document Number:        87720434 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                    Case 4:19-cv-04496 Document 1-2 Filed on 11/15/19 in TXSD Page 35 of 46



                                                                                                                              Pgs-1

                                                                                                                               4A
CertifiedDocumentNumber:87723706-Page1of1
              Case 4:19-cv-04496 Document 1-2 Filed on 11/15/19 in TXSD Page 36 of 46




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this November 13, 2019


     Certified Document Number:        87723706 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
Case 4:19-cv-04496 Document 1-2 Filed on 11/15/19 in TXSD Page 37 of 4
   CertifiedDocumentNumber:87807838-Page1of1
              Case 4:19-cv-04496 Document 1-2 Filed on 11/15/19 in TXSD Page 38 of 46




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this November 13, 2019


     Certified Document Number:        87807838 Total Pages: 1




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                        Case 4:19-cv-04496 Document 1-2 Filed on 11/15/19 in TXSD Page 39 of 46                               11/11/2019 8:59 AM
                                                                                                                                    Marilyn Burgess - District Clerk Harris County
                                                                                                                                                         Envelope No. 38376485
                                                                                                                                                        By: JIMMY RODRIGUEZ
                                                                                                                                                      Filed: 11/11/2019 8:59 AM

                                                                                         CAUSE NO. 2019-74581
                                                     ROBERT AND FRANCES DOSSETT                            §              IN THE DISTRICT COURT
                                                                                                           §
                                                     VS.                                                   §              125TH JUDICIAL DISTRICT
                                                                                                           §
                                                     OCCIDENTAL FIRE AND CASUALTY                          §
                                                     INSURANCE COMPANY                                     §              HARRIS COUNTY, TEXAS

                                                           DEFENDANT OCCIDENTAL FIRE & CASUALTY COMPANY OF NORTH
                                                                        CAROLINA’S ORIGINAL ANSWER

                                                    TO THE HONORABLE JUDGE OF SAID COURT:

                                                           COMES NOW, OCCIDENTAL FIRE & CASUALTY COMPANY OF NORTH

                                                    CAROLINA, misnamed as “Occidental Fire & Casualty Insurance Company,” Defendant in the

                                                    above-styled and numbered cause, and make and files this, its Original Answer in reply to

                                                    Plaintiffs’ Petition, and for such answer would respectfully show unto the Court the following:

                                                                                                      1.

                                                           Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally denies the

                                                    allegations contained within Plaintiffs’ Petition and demands strict proof thereon by a preponderance

                                                    of the credible evidence in accordance with the laws of the State of Texas.

                                                                                                      2.

                                                           Pleading further and without waiver of the above, Defendant denies the occurrence of all

                                                    conditions precedent to Plaintiffs’ claim. Without limiting the foregoing, Defendant denies that
Certified Document Number: 88025517 - Page 1 of 4




                                                    there has been full compliance with all terms and conditions of the insurance policy at issue as

                                                    required prior to Plaintiffs bringing suit, including, but not limited to, the requirement that payment

                                                    is only due after agreement is reached on the amount of loss or an appraisal award has been made.

                                                                                                      3.

                                                           Pleading further and without waiver of the above, Defendant requests that this Court

                                                    compel mediation pursuant to TEXAS INSURANCE CODE § 541.161(a). This mediation is required
                                                        Case 4:19-cv-04496 Document 1-2 Filed on 11/15/19 in TXSD Page 40 of 46



                                                    under the Texas Insurance Code and Texas Business & Commerce Code. TEX. INS. CODE

                                                    § 541.161(b).

                                                                                                      4.

                                                            Additionally, the insurance policy pertaining to the claims asserted by the Plaintiffs include

                                                    a specific “Appraisal” clause which sets forth the procedure in the event of a disagreement of the

                                                    amount of the loss. Specifically, the policy requires that, upon written request, the property must

                                                    be appraised by each party’s own disinterested appraiser. In the event of a disagreement in the

                                                    appraisal, the differences are submitted to an umpire for determination. Compliance with the

                                                    appraisal process is a condition precedent to any suit against Defendant insurance company.

                                                    Defendant insurance company was deprived of the opportunity to invoke the appraisal clause prior

                                                    to suit. Further, the lawsuit prevented Defendant insurance company from attempting to resolve

                                                    the alleged problems, reaching an impasse or invoking the appraisal clause, if necessary.

                                                    Defendant insurance company reserves the contractual right to invoke this clause and that the

                                                    property be appraised according to the terms of the applicable insurance policy if the parties reach

                                                    an impasse. Defendant insurance company has not waived and is not waiving this provision and

                                                    may assert it in the future.

                                                                                                      5.

                                                            Pursuant to Rule 193.7 of the Texas Rules of Civil Procedure, Defendant hereby gives
Certified Document Number: 88025517 - Page 2 of 4




                                                    actual notice to Plaintiffs that any and all documents and materials produced in response to written

                                                    discovery may be used as evidence in this case; and, that any such materials may be used as

                                                    evidence against the party producing the document at any pretrial proceeding and/or at the trial of

                                                    this matter without the necessity of authenticating the document and/or materials produced in

                                                    discovery.



                                                    DOSSETT/OFCC – D OA - PAGE 2 OF 4
                                                        Case 4:19-cv-04496 Document 1-2 Filed on 11/15/19 in TXSD Page 41 of 46



                                                                                                        6.

                                                                                              Requests for Disclosure

                                                            At the time required by law or the Rules, the Defendant requests the Plaintiffs to respond

                                                    to all of the matters in TRCP 194.2.

                                                            WHEREFORE, PREMISES CONSIDERED, Defendant prays that upon final hearing

                                                    hereof, that Plaintiffs not recover against Defendant and that Defendant goes hence with its costs

                                                    without day and for such other and further relief, at law or in equity, to which Defendant may

                                                    justly show itself entitled to receive.


                                                                                                             Respectfully submitted,

                                                                                                             Gault, Nye & Quintana, L.L.P.
                                                                                                             P.O. Box 6666
                                                                                                             Corpus Christi, Texas 78466
                                                                                                             (361) 654-7008
                                                                                                             (361) 654-7001 Telecopier
                                                                                                             mwest@gnqlawyers.com

                                                                                                             By: /s/ Mikell A. West _______
                                                                                                                    Mikell A. West
                                                                                                                    State Bar No. 24070832

                                                                                                             ATTORNEY FOR DEFENDANT OCCIDENTAL
                                                                                                             FIRE & CASUALTY COMPANY OF NORTH
                                                                                                             CAROLINA
Certified Document Number: 88025517 - Page 3 of 4




                                                    DOSSETT/OFCC – D OA - PAGE 3 OF 4
                                                        Case 4:19-cv-04496 Document 1-2 Filed on 11/15/19 in TXSD Page 42 of 46



                                                                                        CERTIFICATE OF SERVICE

                                                           I, Mikell A. West, hereby certify that on the 11th day of November, 2019, a true and correct
                                                    copy of the above and foregoing document was served upon the following counsel as indicated:

                                                    Attorneys for Plaintiffs
                                                    Chad T. Wilson
                                                    Amanda J. Fulton
                                                    Chad T. Wilson Law Firm, PLLC
                                                    Email: eservice@cwilsonlaw.com; cwilson@cwilsonlaw.com; afulton@cwilsonlaw.com

                                                    VIA E-FILING

                                                                                                         /s/ Mikell A. West          .
                                                                                                         Mikell A. West
Certified Document Number: 88025517 - Page 4 of 4




                                                    DOSSETT/OFCC – D OA - PAGE 4 OF 4
              Case 4:19-cv-04496 Document 1-2 Filed on 11/15/19 in TXSD Page 43 of 46




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this November 13, 2019


     Certified Document Number:        88025517 Total Pages: 4




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
                                                        Case 4:19-cv-04496 Document 1-2 Filed on 11/15/19 in TXSD Page 44 of 46                           11/11/2019 8:59 AM
                                                                                                                                Marilyn Burgess - District Clerk Harris County
                                                                                                                                                     Envelope No. 38376485
                                                                                                                                                    By: JIMMY RODRIGUEZ
                                                                                                                                                  Filed: 11/11/2019 8:59 AM



                                                                                         CAUSE NO. 2019-74581
                                                     ROBERT AND FRANCES DOSSETT                       §                 IN THE DISTRICT COURT
                                                                                                      §
                                                     VS.                                              §                125TH JUDICIAL DISTRICT
                                                                                                      §
                                                     OCCIDENTAL FIRE AND CASUALTY                     §
                                                     INSURANCE COMPANY                                §                HARRIS COUNTY, TEXAS

                                                                                 DEFENDANT’S DEMAND FOR JURY

                                                           COMES NOW, OCCIDENTAL FIRE & CASUALTY COMPANY OF NORTH

                                                    CAROLINA, misnamed as “Occidental Fire & Casualty Insurance Company,” Defendant in the

                                                    above-referenced cause, and demands a trial by jury. The jury fee was previously paid by Plaintiffs.



                                                                                                          Respectfully submitted,

                                                                                                          Gault, Nye & Quintana, L.L.P.
                                                                                                          P.O. Box 6666
                                                                                                          Corpus Christi, Texas 78466
                                                                                                          (361) 654-7008
                                                                                                          (361) 654-7001 Telecopier
                                                                                                          mwest@gnqlawyers.com

                                                                                                          By: /s/ Mikell A. West         .
                                                                                                                  Mikell A. West
                                                                                                                  State Bar No. 24070832

                                                                                                          ATTORNEY FOR DEFENDANT OCCIDENTAL FIRE &
                                                                                                          CASUALTY COMPANY OF NORTH CAROLINA
Certified Document Number: 88025518 - Page 1 of 2
                                                         Case 4:19-cv-04496 Document 1-2 Filed on 11/15/19 in TXSD Page 45 of 46



                                                                                      CERTIFICATE OF SERVICE

                                                           I, Mikell A. West, hereby certify that on the 11th day of November, 2019, a true and correct
                                                    copy of the above and foregoing document was served upon the following counsel as indicated:

                                                    Attorneys for Plaintiffs
                                                    Chad T. Wilson
                                                    Amanda J. Fulton
                                                    Chad T. Wilson Law Firm, PLLC
                                                    Email: eservice@cwilsonlaw.com; cwilson@cwilsonlaw.com; afulton@cwilsonlaw.com

                                                    VIA E-FILING

                                                                                                       /s/ Mikell A. West         .
                                                                                                       Mikell A. West
Certified Document Number: 88025518 - Page 2 of 2




                                                    DOSSETT/OFCC – JD - PAGE 2 OF 2
              Case 4:19-cv-04496 Document 1-2 Filed on 11/15/19 in TXSD Page 46 of 46




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this November 13, 2019


     Certified Document Number:        88025518 Total Pages: 2




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
